Judgment in favor of plaintiff unanimously reversed on the law, the facts and in the exercise of discretion, the verdict vacated and a new trial granted, with costs to defendant-appellant, unless plaintiff stipulates to accept $10,000 in lieu of the award by verdict (as reduced), in which event the judgment is modified to that extent, and is affirmed as thus modified, with costs to defendant-appellant. In this personal injury negligence action it is evident that the jury verdict (as reduced) is still excessive and that a verdict of in excess of $10,000 is not warranted on the record. Settle order on notice. Concur — Botein, P. J., Rabin, McNally, Stevens and Steuer, JJ.